DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 13-19 are objected to because of the following informalities: claim 12 is missing from the claim set, claims 13-19 should be renumbered to account for missing claim 12.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10, line 2 recites “said at least one filtration flow opening” which lacks antecedent basis because “at least one filter” was recited earlier in claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).
Claims 1, 2 and 14-18 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Huang (US 2003/0070979).
With respect to the limitations of claim 1, Huang teaches an apparatus for creating and separating an infused extract from a mixture of an infusible material and the extract, the apparatus comprising: a container having at least one vertical inner wall (Fig 1, carafe 11, 0019) oriented parallel to a vertical axis of the container; a plunger (Fig 1, control element 13b, filter layer 14, isolating layer 16, 0019) adapted to be inserted into the container, the plunger is adapted to be moved within the container along the vertical axis thereof (0019, a control element 13b is moving upward or downward to control an isolating layer 16 or a filer layer 14), the plunger in turn includes: a handle (Fig 1, handle at top of 13b) adapted to move the plunger within the container along the vertical axis thereof; a first wall (Fig 7, isolating layer 16) attached to the handle (handle at top of 13b, control element 13b), said first wall being transverse to 
With respect to the limitations of claim 15, Huang teaches a method of creating and separating an infused extract from a mixture of an infusible material and a liquid (0032) comprising: providing a container (Fig 1, carafe 11, 0019) having at least one vertical inner wall oriented parallel to a vertical axis of the container; disposing a liquid into the container (Figs 1, 7, water, 0032); disposing a plunger (Fig 1, control element 13b, filter layer 14, isolating layer 16, 0019) into the container, the plunger including a first end (Fig 1, handle at top of 13b) attached to an elongate handle control element 13b), and a second end attached to a chamber (Fig 7, feed liquid space 164, 0029)  surrounded by a liquid seal (Fig 7, tight unit 19, soft ring-shaped piece 191, 0026) that forms a liquid seal between the chamber (164) and the at least one vertical inner wall of the container (inner wall of carafe 11 above isolating layer 16), the chamber being defined at least in part by a top wall (Fig 7, isolating layer 16) including at least one filter element (valve holes 181, 182, 0028, 0029), and a peripheral downwardly depending wall (Fig 7, side wall of protruding body 163c, 0029), in the downwardly depending wall surrounds the chamber (164), and further the chamber includes at least one opening defined in a bottom (opening at bottom of 163C) thereof to permit the liquid to flow into the chamber; disposing an infusible material in the chamber (Fig 1, infused substance, 0032); directing liquid to flow into the chamber; transforming the liquid into an infused extract by causing the liquid and infusible material to mix inside the chamber such that the infusible material is dispersed and floating in the liquid (0032); and advancing the plunger in a downward direction to cause the infused extract to flow through the at least one filter element to cause the infused extract to be separated from the infusible material (0032).
With respect to the limitations of claims 2 and 14, Huang teaches said container is defined at least in part by an inwardly facing cylindrical wall (carafe 11); the handle extends upwardly from the first wall (Figs 1, 7, handle at top of 13b, control element 13b).
With respect to limitations of claims 16, 17 and 18, Huang teaches the infusible material includes coffee (coffee, 0003); the infusible material includes tea (tea leaves, 0003); the infusible material includes an herb (herb tea, 0003).  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 3, 4 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huang (US 2003/0070979) as applied to claim 1, further in view of Cai (US 2004/0134357).
With respect to the limitations of claims 3, 4 and 7, Huang teaches said at least one filter includes a mesh or screen (Fig 7, filter screen 141, 0029).  Huang discloses the claimed invention except for the mesh or screen is formed at least in part of a metal material; a polymeric material; a cloth material.
However, Cai discloses the mesh or screen (Fig 1, porous filter 20, 0043) is formed at least in part of a metal material (metal, 0043); a polymeric material (plastic, 0043); a cloth material (cloth, 0043) is known in the art.  It would have been obvious for one of ordinary skill in the art before the filing date of the invention to adapt the infusion extract apparatus of Huang having a mesh or screen silent to the material with the mesh or screen is formed at least in part of a metal material; a polymeric material; a cloth material of Cai for the purpose of using known food safe materials that are suitable for  functioning as a porous beverage filter (0043). 

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huang (US 2003/0070979) as applied to claim 1, further in view of Winstanley (US 2005/0160918).
With respect to the limitations of claim 5, Huang teaches said at least one filter includes a mesh or screen (Fig 7, filter screen 141, 0029).  Huang discloses the claimed invention except for the mesh or screen is formed at least in part of a ceramic material.
However, Winstanley discloses the mesh or screen is formed at least in part of a ceramic material (0007, ceramic screen) is known in the art.  It would have been obvious for one of ordinary skill in the art before the filing date of the invention to adapt the infusion extract apparatus of Huang having a mesh or screen silent to the material with the mesh or screen is formed at least in part of a ceramic material of Winstanley for the purpose of using known food safe materials that are suitable for functioning as a porous beverage filter (0007).
Claims 6 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huang (US 2003/0070979) as applied to claim 1, further in view of Yoakim (US 2004/0115310).
With respect to the limitations of claims 6 and 8, Huang teaches said at least one filter includes a mesh or screen (Fig 7, filter screen 141, 0029).  Huang discloses the claimed invention except for the mesh or screen is formed at least in part of a composite material; a paper material.  However, Yaokim discloses the mesh or screen is formed at least in part of a composite material (composite, 0002); a paper material (filter paper, 0002) is known in the art.  It would have been obvious for one of ordinary skill in the art before the filing date of the invention to adapt the infusion extract apparatus of Huang having a mesh or screen silent to the material with the mesh or screen is formed at least in part of a composite material; a paper material of Yoakim for the purpose of using known food safe materials that are suitable for functioning as a porous beverage filter (0002).

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huang (US 2003/0070979) as applied to claim 1, further in view of Jouatel (US 5,860,354).
With respect to the limitations of claim 9, Huang teaches said at least one filter includes a mesh or screen (Fig 7, filter screen 141, 0029).  Huang discloses the claimed invention except for the mesh or screen is formed at least in part of a felt material. However, Jouatel discloses the mesh or screen is formed at least in part of a felt material (Claim 9, felt) is known in the art.  It would have been obvious for one of ordinary skill in the art before the filing date of the invention to adapt the infusion extract apparatus of Huang having a mesh or screen silent to the material with the mesh or screen is formed at least in part of a felt material of Jouatel for the purpose of using known food safe materials that are suitable for functioning as a porous beverage filter.

Claims 10 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huang (US 2003/0070979) as applied to claim 1, further in view of Nosler (US 2007/0068393).
With respect to the limitations of claims 10 and 11, Huang discloses the claimed invention except for said at least one filter includes a porous material layer defining a plurality of apertures therein attached to said at least one filtration flow opening; said at least one filter includes a removable porous surface layer defining a plurality of apertures therein situated over at least one of said filtration flow openings.
However, Nosler discloses said at least one filter (Fig 4, base 100, check valves 102, 0052) includes a porous material layer defining a plurality of apertures (Figs 4, 5, filter 98, wire mesh layers 110, 112, 114, 0058) therein attached to said at least one filtration flow opening; said at least one filter (Fig 4, base 100, check valves 102, 0052) includes a removable porous surface layer defining a plurality of apertures (Figs 4, 5, filter 98, wire mesh layers 110, 112, 114, 0058) therein situated over at least one of said filtration flow openings is known in the art.  It would have been obvious for one of ordinary skill in the art before the filing date of the invention to adapt the infusion extract apparatus of Huang having at least one filter with said at least one filter includes a porous material layer defining a plurality of apertures therein attached to said at least one filtration flow opening; said at least one filter includes a removable porous surface layer defining a plurality of apertures therein situated over at least one of said filtration flow openings of Nosler for the purpose of providing a known filter configuration that filters spent diffusion material from the brewed beverage (0052).

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huang (US 2003/0070979) as applied to claim 1, further in view of Nole (US 2005/0046211).  
With respect to the limitations of claim 13, Huang discloses the claimed invention except for the first wall is removably connected to the handle.  However, Nole discloses the first wall (Figs 15, 16, piston 100, threaded center sleeve member 107, 0055) is removably connected to the handle (0054, handle 99 and the piston 100 conveniently are each threadably associated with a respective different opposed end portion of the rod 98) is known in the art.  It would have been obvious for one of ordinary skill in the art before the filing date of the invention to adapt the infusion extract apparatus of Huang having a first wall and handle with the first wall is removably connected to the handle of Nole for the purpose of providing a known thread first wall / handle configuration that allows for easy assembly and disassembly for cleaning and maintenance.  

Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huang (US 2003/0070979) as applied to claim 15, further in view of Ricotti (WO 2008/041262).  US 2010/0025282 is being used as an English language equivalent for Ricotti (WO 2008/041262).
With respect to the limitations of claim 19, Huang discloses the claimed invention except for the infusible material includes a tisane.  However, Ricotti discloses the infusible material includes a tisane (0011) is known in the art.  It would have been obvious for one of ordinary skill in the art before the filing date of the invention to adapt the infusion extract apparatus of Huang having an infusible material with the infusible material includes a tisane of Ricotti for the purpose of using a known infusion material that has an aromatic essence that is suitable for producing an aromatic beverage (0011).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        8/26/2021